PER CURIAM.
Plaintiff obtained a verdict and judgment in an action for wrongful death. Defendant’s motion for directed verdict was denied — this is the only error urged upon appeal. Defendant’s truck was proceeding along a one-way street, 9 or 10 feet out from the right-hand curb. A 19-year-old girl, plaintiff’s intestate, was riding on her bicycle in the same direction. As the truck approached a cross street, the bicycle was between the truck and the right-hand curb, about opposite the right rear wheel of the truck. The truck turned right on the intersecting street, swinging across the path of the bicycle. The girl attempted to turn right, but her bicycle struck the curb and she was thrown off. She fell under the right rear wheel of the truck and was killed. From a reading of the testimony, which we do not undertake to rehearse in detail, we are satisfied that the present is a routine case in which the questions of negligence and contributory negligence were proper jury issues.
The judgment of the District Court is affirmed.